Citation Nr: 0704226	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-19 720 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2005.  A statement of the case was issued in May 2005, 
and a substantive appeal was received in June 2005.  

A VA Form 9 was received in June 2005 indicating that the 
veteran requested a Board hearing.  The veteran was then 
scheduled for a Travel Board hearing.  By letter received in 
September 2006, the veteran's representative stated that the 
veteran elected to cancel his Travel Board hearing.  
Accordingly, the Board finds that the veteran has withdrawn 
his request for a Travel Board hearing. 


FINDINGS OF FACT

1.  Acquired psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is acquired psychiatric disability otherwise 
related to such service.

2.  Hepatitis C was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
Hepatitis C otherwise related to such service.


CONCLUSIONS OF LAW

1.  Acquired psychiatric disability was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


2.  Hepatitis C was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The January 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claims as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the January 2004 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the January 2004 letter was sent to the appellant 
prior to the August 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a January 2004 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection.  The appellant was also 
provided a March 2006 letter with notice of the types of 
evidence necessary to establish disability ratings for his 
disability claims and the effective date of the disabilities. 
 
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Although the 
veteran was not provided a VA examination, the evidence of 
record does not contain competent evidence that the veteran 
had hepatitis C and acquired psychiatric disability in 
service, or that the claimed disabilities may be associated 
with any in-service event; thus, a medical examination is not 
necessary to decide the claim.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  By letter 
received in September 2006, the veteran's representative 
stated that the veteran had no additional information to 
submit and requested to have his case forwarded to the Board.  
Under these circumstances, no further action is necessary to 
assist the claimant with his claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Acquired Psychiatric Disability

The veteran is claiming service connection for his current 
acquired psychiatric disability.  Service medical records are 
negative for complaints or treatments of any acquired 
psychiatric disability until February 1978.  The veteran 
indicated by checking the appropriate box on his medical 
history that he either had had or did have depression at the 
time of separation.  It was noted that the depression was 
"of late."  The veteran also noted by checking the 
appropriate box that he had had or did have nervous trouble 
of some sort, as well.  He also noted that, prior to service, 
he had been hospitalized for a 1970 motor vehicle accident 
that left him unconscious for 1 hour.   The Board notes, 
however, that in a contemporaneous February 1978 exit 
examination, in the opinion of medically trained individuals, 
the veteran's head and psychiatric condition were clinically 
evaluated as normal.  Further, no abnormalities were noted.
  
There are no post service medical records pertaining to any 
acquired psychiatric disability until the veteran was seen in 
July 2003, approximately 25 years after service.  Statements 
from the veteran and his sister suggest that there was a 
continuity of symptomatology after service, however.  A July 
2003 VA medical record shows that his sister reported that 
the veteran had been aggressive after being released from 
active duty.  In various statements, the veteran indicated 
that he received treatment at the VA Medical Center at Menlo 
Park, California for his mental condition from 1978 to 1980.  
The RO informed the veteran on May 2004 that only VA medical 
records from January 2001 to December 2003 are available.    

Even without the records, the aforementioned statements were 
made while the veteran received VA medical treatment, and 
various physicians who treated him did not attribute the 
veteran's acquired psychiatric disability to service.  In 
July 2003, the veteran was seen on two occasions.  In his 
first visit, the veteran was diagnosed with explosive rage.  
In his second visit, he was diagnosed with personality change 
due to head trauma from a truck accident that occurred some 
time in the late 1960's or early 1970's.  The veteran 
reported that he was able to control his anger and impulses 
prior to the accident.  From August 2003 to October 2003, the 
veteran was also diagnosed with mood disorder secondary to 
his medical condition and poly-substance abuse. Treatment for 
alcohol and substance abuse is also documented. Overall, the 
records do not show a medical opinion as to whether the 
veteran's acquired psychiatric disability is related to 
service even with suggestions by the veteran and his sister 
that there was continuity of symptomatology after service.

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

Hepatitis C

The veteran is claiming service connection for Hepatitis C.  
In this case, the Board finds that service connection for 
Hepatitis C is not warranted.  Service medical records do not 
reflect any symptomatology or diagnosis of Hepatitis C in 
service.  In fact, the veteran underwent an October 1975 
entrance examination and a February 1978 discharge 
examination and was clinically evaluated as normal for all 
systems, including endocrine, abdomen, neurologic.   No 
defects or abnormalities of the liver were noted by the 
examiner nor raised by the veteran.  In his contemporaneous 
medical history for both examinations, the veteran checked 
the appropriate box indicating that he had not had and did 
not have hepatitis at the time.  Also, he stated both times 
that he was in good health.  Furthermore, neither the service 
medical records nor the veteran himself suggest the 
occurrence of any in-service surgeries or blood transfusions 
for the veteran.

Post-service VA medical records show that the veteran is 
currently diagnosed with Hepatitis C.  However, the Board 
notes that the first reference to Hepatitis C contained in 
the veteran's medical records did not occur until January 
2001, over 20 years after service.  In January 2001, the 
veteran reported a past medical history of Hepatitis C, and 
noted that he had a history of tattoos, intravenous drug use, 
and snorting cocaine.  The veteran further reported that he 
was tested a year before, and despite being told to seek 
treatment, the veteran failed to follow up with any 
physicians.  He also reported being exposed to a needle at 
work and was tested shortly thereafter.  It was noted that, 
at the time, he tested positive, which indicated that he had 
a history of Hepatitis preceding the incident.  In April 
2001, the veteran was found positive for the Hepatitis C 
virus.  However, the medical evidence of record does not 
associate the etiology of his Hepatitis C with any injury or 
disease in service.     

Thus, a preponderance of evidence is against the veteran's 
claim for service connection for hepatitis C.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in service connection claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case as there is nothing of 
record to suggest that any current psychiatric disability or 
hepatitis C is related to the veteran's period of military 
service. 

Finally, the Board notes that the  assertions by the veteran 
and his spouse alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's psychiatric condition and hepatitis 
C.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Hence, any lay assertions in this regard have no 
probative value. In this regard, the Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


ORDER

The appeal is as to both issues is denied.


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


